ACCEPTED
                                                                                       01-14-00993-CR
                                                                            FIRST COURT OF APPEALS
                                                                                    HOUSTON, TEXAS
                                                                                  5/21/2015 3:09:37 PM
                                                                                 CHRISTOPHER PRINE
                                                                                                CLERK

                      No. 01-14-00993-CR
                               In the
                         Court of Appeals              FILED IN
                                                1st COURT OF APPEALS
                              For the               HOUSTON, TEXAS
                      First District of Texas   5/21/2015 3:09:37 PM
                            At Houston          CHRISTOPHER A. PRINE
                                             Clerk

                           No. 1387050
                    In the 178th District Court
                     Of Harris County, Texas
                    
                    DEMETRUS HORTON
                             Appellant
                                 V.
                   THE STATE OF TEXAS
                             Appellee
                    
     STATE’S MOTION FOR EXTENSION OF TIME TO FILE BRIEF
                      
TO THE HONORABLE COURT OF APPEALS:

      THE STATE OF TEXAS, pursuant to TEX. R. APP. P. 2 & 10.5, moves for

an extension of time in which to file its appellate brief and in its motion, would

show the Court the following:

1. Appellant was charged by indictment with possession of a controlled substance

   between one and four grams, enhanced with two prior felony convictions.

   (C.R. at 12)    Appellant was convicted by a jury and was sentenced by

   agreement between himself and the State to twenty-five years in the Texas

   Department of Criminal Justice, Institutional Division. (C.R. at 115-116; 3
R.R. at 116) Appellant timely filed notice of appeal and the trial court certified

his right of appeal. (C.R. at 119-21)

The State’s Reply Brief was due on May 21, 2015. The following facts are

relied upon to show good cause for an extension of time to allow the State to

file its brief:


           a. The undersigned attorney was not assigned this brief until: May 8,
                  2015.

           b. Additionally, the undersigned attorney has been involved in
                  completing the following written appellate projects during the time
                  the undersigned attorney was assigned State’s reply brief in this
                  case:

                  (1)     Ricardo Pena v. State of Texas
                          No. 01-14-00803-CR
                          No. 01-14-00804-CR
                          Brief Due: June 17, 2015

                  (2)     James Guzman v. State of Texas
                          No. 01-15-00149-CR
                          No. 01-15-00150-CR
                          No. 01-15-00151-CR
                          Brief Due: June 16, 2015
                          Response Filed: April 24, 2015

                  (3)     Sammie Davis v. State of Texas
                          No. 14-14-00778-CR
                          Brief Due: June 5, 2015

                  (4)     Mark Mahlow v. State of Texas
                          No. 01-14-00753-CR
                          Brief Due: June 10, 2015
        Consequently, the undersigned attorney has been unable to complete
        the State’s Reply Brief in this case in the time permitted despite due
        diligence, and the requested extension of time is necessary to permit
        the undersigned attorney to adequately investigate, complete, and
        file the State’s appellate brief for this cause. The State’s motion is
        not for purposes of delay, but so that justice may be done.


WHEREFORE, the State prays that this Court will grant a thirty day extension of

time for the undersigned attorney to complete and file the State’s appellate brief in

this case.



                                                    Respectfully submitted,

                                                    /s/ Patricia McLean
                                                    PATRICIA MCLEAN
                                                    Assistant District Attorney
                                                    Harris County, Texas
                                                    1201 Franklin, Suite 600
                                                    Houston, Texas 77002-1923
                                                    (713) 755-5826
                                                    McLean_Patricia@dao.hctx.net
                                                    TBC No. 24081687
                         CERTIFICATE OF SERVICE

    This is to certify that a copy of the foregoing instrument will be served by e-
filing to:

Tom Moran
Attorney for Appellant
tom6294@aol.com




                                                   /s/ Patricia McLean
                                                   PATRICIA MCLEAN
                                                   Assistant District Attorney
                                                   Harris County, Texas
                                                   1201 Franklin, Suite 600
                                                   Houston, Texas 77002-1923
                                                   (713) 755-5826
                                                   McLean_Patricia@dao.hctx.net
                                                   TBC No.24081687
Date: May 21, 2015